Bleckley, Judge.
In trying a case depending upon circumstantial evidence, very few abstract principles should be given to the jury. Left to exercise their common-sense in their own way, the jury will generally determine correctly what is well proved, and what lacks further support. Furnished with a superfluity of rules, their attention is distracted, and the proffered help only obstructs. The better practice is, to decline charging refined speculations, and give only coarse, sharp-cut law. What shall come to the jury as evidence, is for the court. What it is worth when it arrives, is for the jury. They can discern its true value with spare assistance from the bench. The judge may well assume that they have a fair aptitude for their share of the common business.
A part of (he charge complained of is, that “circumstantial evidence, when the circumstances are proven that point to a certain conclusion, is as sufficient to establish a fact as direct evidence, and both kinds of evidence then become of a positive nature.” If the word certain is to be taken in the sense of' definite or particular, to point, merely, is not sufficient, unless what is pointed at be favorable to the prisoner. Circumstances pointing to guilt must, in the aggregate, be irreconcilable with innocence, or they will be insufficient to warrant a conviction: 34 Georgia Reports, 345. If, however, the word certain was used in the sense of fixed, free from doubt, or free from reasonable doubt, and it the jury so understood it, there was no harm done. In either case, we are embarrassed, somewhat, by the closing member of the sentence, that “both kinds of evidence then become of a positive nature.” We do not clearly comprehend how evidence without a positive nature ever acquires it; but whether it acquires it or not, may, for aught we know, be immaterial. We suppose that when it becomes strong enough to convince, its having a new nature or retaining the same old one, would not have any tendency to vary its effect. If, as the judge stated, he had already given the three proposilions embodied in the request *107to charge, that was a sufficient reason for disregarding the request. He was under no obligation to repeat. Had he simply declined to do so, he would have done right. But he gave all three of the propositions, and then told the jury that they contained the same principle of law — that is, that they meant, legally, the same thing. In this he was mistaken. The first and second propositions are clearly distinguishable; the one stating the question, and the other laying down a precept to be observed in solving it. Even the third is not identical in meaning with either of the others, for it is more restricted — • it relates, solely, to the effect of reasonable doubt. As the main charge was oral, there would have been no error in adding oral comments; after giving the written request, if the added matter had been pertinent and correct. But to confound the three propositions, and treat them all as one, was incorrect. In thus defining them, the court’s dictionary was at fault. It is fpr this error, chiefly, that we order a new trial.
Judgment reversed.